Exhibit 10.02

 

AMENDMENT NO. 2

TO

EMPLOYMENT AGREEMENT 

 

 

This AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT is effective as of June 1, 2013, by
and between ENSERVCO CORPORATION, a public Delaware corporation, (the
“Company”), and RICK D. KASCH (“Kasch”), sometimes collectively referred to as
the “Parties.”

 

WITNESSETH

 

WHEREAS, the Company entered into an employment agreement with Kasch on July 27,
2010, which was amended on July 19, 2011, (the “Agreement”); and

 

WHEREAS, at a meeting of the Board of Directors on May 29, 2013, certain terms
of the Agreement were amended at the direction of the Company’s Board of
Directors and the Parties wish to memorialize those amendments as set forth
herein.

 

NOW, THEREFORE, in consideration of the conditions and covenants set forth, it
is agreed that the Agreement be and hereby is amended, effective as of June 1,
2013, so that:

 

 



A.Paragraph 1 (“Employment”) reads as follows:



1.Employment. Subject to the terms and conditions of this Agreement, the Company
and Executive agree to enter into an employment relationship whereby Executive
will serve as the Company’s President. Executive will report to the Company’s
Chief Executive Officer. Executive will have such responsibilities and authority
as are consistent with the offices of President and as may be determined from
time to time by the Company’s Chief Executive Officer. Executive is not required
to devote all of his working time and efforts to the performance of services for
the Company. However, all Company performance will be to the best of Executive’s
ability.

 

B.Paragraph 2 (“Terms of Employment”) reads as follows:



 

2.Term of Employment. Executive’s term of employment under this Agreement will
commence on July 27, 2010 and continue until June 30, 2015 (the “End Date”), and
on a year-to-year basis thereafter ending each June 30th thereafter (the
“Term”), unless: (i) the Company provides the Executive with a notice of
non-renewal not less than 60 days before the last day of the then-current Term
(as then effective); or (ii) the Agreement is otherwise terminated as described
in Section 5 thereof.





C.Except as specifically amended hereby the Agreement remains in full force and
effect.

 

 

 

 



Employment Agreement Amend - Kasch Page 1





 

 

 

 



 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment to be effective as
stated above.

 

ENSERVCO CORPORATION

 

 

By:    /s/ Michael Herman

Michael Herman, Chief Executive Officer

 

Date: May 29, 2013

 

 

EXECUTIVE

 

 

By:    /s/ Rick D. Kasch

Rick D. Kasch

 

Date: May 29, 2013

 

 

 

 

 

 

 

 

 

 



Employment Agreement Amend - Kasch Page 2





 

 

